Citation Nr: 1626042	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-23 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a calcified nodule of the right lung.

2.  Entitlement to an effective date earlier than September 10, 2008, for the assignment of an increased rating of 30 percent for bilateral kidney stone, to include the matter of clear and unmistakable error (CUE) in a September 1976 rating decision.

3.  Entitlement to a total disability rating based on individual unemployablity (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

As to the Veteran's lung claim, the February 2010 rating decision and subsequent determinations declined reopening the claims finding no new and material evidence had been submitted.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Veteran testified at a hearing before the undersigned at a hearing in January 2016.  A transcript of the hearing has been associated with the electronic claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1976 rating decision denied entitlement to service connection for a calcified nodule of the right lung. 
 
2.  Evidence received since the September 1976 rating decision is cumulative.

3.  A claim for increased rating for kidney stones was received by VA on September 10, 2008; no prior increased rating claim for kidney stones remained pending or unadjudicated at that time; and entitlement to an increased rating for kidney stones was not factually ascertainable within one year of the September 10, 2008, claim.

4.  The Veteran has not alleged an error of fact or law in the September 1976 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The September 1976 rating decision that denied entitlement to service connection for a calcified nodule of the right lung is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  Evidence received since the September 1976 rating decision in relation to the Veteran's claim for entitlement to service connection for a calcified nodule of the right lung is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an effective date prior to September 10, 2008, for the grant of a 30 percent disability rating for kidney stones have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VCAA letters dated in July 2009, December 2009, and October 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's Office of General Counsel (OGC) has concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  The October 2012 letter explained to the Veteran what is meant by the term new and material evidence.

As to the consideration of whether there was CUE in the September 1976 rating decision, in Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant" as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id at 179.  Thus, the Court held that the VCAA did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted with respect to that aspect of this decision.

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  The VLJ clarified the issues, explained the concepts of new and material evidence and earlier effective dates and explored the possibility of outstanding evidence.  The case was held open for 60 days so as to provide the Veteran an opportunity to cure any potential evidentiary defect.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified relevant private treatment records that he wished VA to obtain or that he felt would be beneficial to his claims.    

In summary, no further action is necessary to fulfill VA's duties to notify and assist.  Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

New and Material Evidence

The Veteran claims that he has a lung disability due to his service.  Specifically, he contends that he first developed a nodule in his lung during service.  

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2015).

The Veteran was denied entitlement to service connection for a calcified nodule of the right lung in a September 1976 rating decision.  The Veteran did not appeal the above denial by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015).

As a result, the claim of entitlement to service connection for a calcified nodule may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred a disability as a result of his active service.  

The September 1976 rating decision denied the lung claim based on a finding that the calcified nodule existed prior to service and was not aggravated during service.  The evidence of record at the time of this rating decision consisted of the Veteran's service treatment records (STRs), his January 1976 claim for compensation benefits, VA treatment records, and an April 1976 VA examination report. 

The STRs included a July 1971 Report of Medical Examination prior to entrance into service.  The lungs were found to be normal.  An August 1972 chest x-ray following a motorcycle accident noted a calcified granuloma of the right upper lung field, but no active lung infiltrates were identified and the overall impression was within normal limits.  An August 1975 Report of Medical History on separation from service noted that a chest x-ray showed a 5 to 8 millimeter nodular density in the right upper lung most consistent with granuloma.  Differential possibilities included small hamartoma, adenoma, or, less likely, a neoplasm.  The x-ray report added that the nodule was probably calcified, but that a tumor could not be excluded without old films.  In a related August 1975 treatment record, the Veteran denied a history of cough, chest pain, or shortness of breath.  The chest was clear on examination.  

The Veteran was seen in September 1975 at VA for the noted density in the right upper lung.  The physician ordered a chest x-ray every 4 months.  A January 1976 VA treatment record noted that a chest x-ray had been done two weeks previously.  At that time, the Veteran had no complaints or symptoms.  The record observed that x-rays from December 1975 had been stamped as normal.  The Veteran was advised to return in 3 months for a repeat x-ray or at any time if he experienced any symptoms.  

The Veteran's January 1976 claim for VA compensation benefits claimed entitlement to service connection for a spot on the right lung and that the problem began in August 1975.  

In April 1976, the Veteran denied symptoms of any type and the lungs were clear on examination.  

An April 1976 VA examination report noted the finding of a nodule at separation.  The Veteran's current complaints were frequent colds and an unusual amount of phlegm.  The examiner noted that he was seen at the VA where there was no pathology on x-rays.  On examination, the Veteran appeared well-nourished and without hemoptysis, night sweats, or chills.  The chest was symmetrical with normal expansion.  The diagnosis was history of lesion on the right upper lung that was classified as a calcified nodule.  

A July 1976 pulmonary tuberculosis test was negative.  An August 1976 VA hospitalization record indicated that the Veteran sought treatment for cold symptoms that were diagnosed as an upper respiratory infection.  Physical examination was essentially normal and chest x-rays were negative.  Pulmonary function and EKG testing both were normal.  No observation of pulmonary disease was found and the Veteran was released with no need for follow-up.  

In a September 1976 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a calcified nodule of the right lung.  The rationale was that a "[m]edical member of [the] rating board states entrance examination x-ray #010160 discloses a density in [the] right upper lobe."  The discharge examination also showed a 5 to 8 millimeter nodular density in the right upper lung.  Based on the foregoing and the April 1976 VA examination report, the RO concluded that the calcified nodule existed prior to service and was not aggravated during service.

The Board finds that the evidence submitted since the September 1976 rating decision is cumulative, the claim is not reopened.

Specifically, during his October 2015 Board hearing the Veteran testified that he developed pneumonia while stationed on Diego Garcia in 1972 and stated, "To my knowledge over the years of, you know, suffering with it, I found out that it was most likely a pneumonia spot from 1972."  The above use of the term "found out" suggests that a medical professional may have told the Veteran that the nodule had its onset in service.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence is not new and material; rather the evidence is cumulative.  At the time of the prior decision, the record included the claim of in-service onset, the service treatment records and post-service records.  The evidence at that time established that he had a calcified nodule which was determined to have pre-existed service.  See 38 C.F.R. § 3.303(c).  Since that determination he has expressed his opinion that there was an in-service onset and that the nodule was caused by pneumonia.  In essence, he has attempted to raise a new theory.  However, he had already asserted that there had been an in-service onset.  A new theory, without more, does not rise to the level of new and material evidence.  The recent statement that there was an in-service onset is no different than the initial claim and is cumulative.

The Court, in Shade, has established that there is a low bar to reopening a claim.  However, that low bar is not met in this case.  We again note that a potential evidentiary defect was noted during the hearing and the Veteran was provided an opportunity to submitted additional evidence.  In the absence of new and material evidence, the application to reopen the claim is denied. 

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C.A. § 5110(a).  

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98, VA's General Counsel  noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable "increase" for this purpose is one to the next disability level" provided by law for the particular disability).

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

A September 1976 rating decision granted entitlement to service connection for kidney stones and assigned a noncompensable rating, effective August 29, 1975, the day after the Veteran's separation from service.  The Veteran did not submit a notice of disagreement or otherwise express disagreement with that determination within one year and, as such, the decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The next claim involving the service-connected bilateral kidney stones was a claim for increased rating that was received on September 10, 2008, which is the current effective date for the 30 percent disability rating.  There is no contention or evidence to suggest a factually ascertainable increase in disability in the year preceding the claim for increased rating.  

With respect to the assigned effective date, the Board notes that a June 2009 rating decision assigned an effective date of June 24, 2008, for the 30 percent rating, which the rating decision erroneously stated was the date of claim.  This error was corrected in a May 2011 rating decision, which found CUE in the June 2009 rating decision and assigned an effective date of September 10, 2008, based on the Veteran's actual date of his claim for increased rating.  As the change did not affect the Veteran's overall rating during that time period, no specific notification requirements for reductions was made.  The Board agrees with the finding of the May 2011 rating decision as the Veteran's June 24, 2008, submission dealt solely with a claim for entitlement to service connection for hypertension and did not include any indication that he wanted to file an increased rating claim for his kidney stones.

The Veteran has not disputed the findings of the May 2011 rating decision regarding his date of claim.  Instead, he argues that his 30 percent rating for kidney stones should be effective from August 29, 1975, the day after his separation from service and the effective date of his noncompensable rating for kidney stones.  The Veteran believes there was CUE in the failure of the September 1976 rating decision to rate his disability at 30 percent.  Specifically, the Veteran argues that the April 1976 VA examination report erroneously indicated that he had no complaints referable to the genitourinary system, as he contends that he told the examiner he was experiencing ongoing pain and other symptoms from his kidney stones.  The Veteran related during his January 2016 Board hearing that the examiner "just made the assumption that, you know, the kidney stone wasn't bothering me."  He asserted, however, that he was symptomatic at the time of filing and examination.  The Veteran appears to claim that he did not appeal the decision at the time or for multiple decades thereafter because he was being a "good soldier" and that "they told me never to file on it."  

Again, the Veteran did file a claim for entitlement to service connection for kidney stones within one year of separation from service and was ultimately granted entitlement to service connection for kidney stones in a September 1976 rating decision, effective August 29, 1975.  As the Veteran concedes that he did not file a timely notice of disagreement or otherwise express disagreement with the September 1976 within one year that decision is final.  38 U.S.C.A. § 7105.  Thus, the earliest effective date would be September 10, 2008, the date of his claim for increase, as there is no lay or medical evidence to support a finding that there was a demonstrable increase in the kidney stone disability within one year of his claim for an increased rating.  

Therefore, the sole potential basis for an earlier effective date for the Veteran's 30 percent disability rating for his service-connected kidney stones would be based on a finding of CUE in the September 1976 rating decision.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.





There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).  At the time of the September 1976 rating decision, the claims file included the Veteran's service treatment records and an April 1976 VA examination report.

The service treatment records included a February 1974 record noting a history of kidney stones in November 1971 and current complaints of pain in the left lower abdomen for 24 hours.  The pain continued until four days later when the Veteran reported markedly decreased pain.  The Veteran had been straining his urine and not passed any stones.  The impression was probable stones in the left ureter.  The stone appeared to be 7 millimeters in diameter.  The entire left renal system was showing delayed function with enlargement of the left kidney.  When he had not passed the stone several days later, the Veteran was transferred to a hospital.  An April 1974 follow-up record stated that the Veteran had last experienced discomfort in the left flank 2 to 3 days previously and on testing no stone was seen.  Several days later, an April 1974 treatment record indicated that the Veteran had passed a kidney stone the previous day and had no pain at present.  The examining treatment professional noted that the Veteran was relatively asymptomatic, but might need to be hospitalized in the future.  In July 1974, the Veteran stated that he had experienced no pain in 3 months.  There was a possibility that a final uretal stone could still be present, as it had not been recovered.  In January 1975, the Veteran again started to experience flank pain due to kidney stones.  After passing a stone in January 1975, a February 1975 x-ray showed a possible ureteral calculus in the left pelvis.  In March 1975, the Veteran continued to have some flank discomfort and trace amounts of blood in the urine.  Later in March 1975, the Veteran was experiencing no pain, but the stone still was present.  

After service, the Veteran was seen at VA in September 1975 for his history of kidney stones, but did not report any current symptoms.

An April 1976 VA examination report included the Veteran's reports of the onset of spontaneous passage of a left ureteral calculus in 1974.  At present, however, the Veteran had no complaints referable to the genitourinary system and the physical examination was within normal limits, which demonstrated that there were no gross abnormalities referable to the urologic system.  The diagnosis was history of kidney stones left, spontaneously passed, no evidence of recurrence; asymptomatic at the time of his examination.

As noted, the September 1976 rating decision granted entitlement to service connection for kidney stones and assigned a noncompensable rating, based on the fact that the Veteran was asymptomatic at the time of the April 1976 VA examination.

As to whether there was CUE in the September 1976 rating decision in failing to assign a 30 percent disability rating, the Board notes that the September 1976 rating decision rated the Veteran's kidney stone disability under Diagnostic Code (DC) 7508-7509.  38 C.F.R. § 4.115 (1975).  Hyphenated DCs are used when a rating under one DC requires the use of an additional DC to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  The Board notes that 38 C.F.R. § 4.115 was amended twice during the appellate time period, effective March 10, 1976, and August 9, 1976; however, the amendments did not affect DCs 7508 or 7509.  Under DC 7508 a veteran was rated for nephrolithiasis under DC 7509 where there was calculus in the kidney required, staghorn or multiple stones filling the pelvis of the kidney warranted a 30 percent rating.  Under DC 7809, a 30 percent rating was warranted for moderately severe hydronephrosis with frequent attacks of colic with infection (pyonephrosis), kidney function greatly impaired.  A 20 percent rating required moderate hydronephrosis, with frequent attacks of colic, requiring catheter drainage.  A 10 percent rating required mild hydronephrosis with only an occasional attack of colic, not infected and not requiring catheter drainage.

The Board has considered the Veteran's arguments that the April 1976 VA examination report erroneously stated that he was asymptomatic and had no complaints with respect to the genito-urinary system.  As noted above, CUE allegations alleging duty to assist errors, whether due to the perceived inadequate expertise of the VA examiner or due to the perceived inadequacy of the examination, cannot constitute the basis for a CUE allegation.  See, e.g., 38 C.F.R. § 20.1403(d)(2).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  The deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Of equal significance, the evidence of record at the time of the September 1976 rating decision contained no lay evidence of ongoing kidney symptoms and there also was no other medical evidence indicating ongoing symptomatology.  As noted above, in September 1975 the Veteran was seen at VA for his history of kidney stones, but the record does not include any reports of ongoing or current symptoms.  Thus, even if an error did exist in the RO's reliance on the April 1976 VA examination report, such error would not have manifestly changed the outcome of the prior decision.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

As such, at most there is a disagreement with VA's duty to assist in providing an adequate examination and the RO's weighing and evaluation of that evidence.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

The RO applied the known facts to the law in effect at the time of the September 1976 rating decision.  In sum, an outcome determinative error has not been demonstrated; hence the Board cannot find CUE in the September 1976 rating decision that failed to assign a 30 percent disability rating for the Veteran's kidney stones.

In summary, there is nothing in the record to support that the RO did not apply the appropriate law or did not have the correct facts before it at the time of its September 1976 rating decision and, therefore, the Veteran's motion for revision of that decision must be denied.  In addition, as the Veteran filed his claim for an increased rating for kidney stones on September 10, 2008, there was no pending unadjudicated claim for an increased rating at that time, and there is no evidence demonstrating that an increased rating was first warranted at some discrete point in the year prior to September 10, 2008, the preponderance of the evidence is otherwise against the assignment of an effective date prior to September 10, 2008, for the assignment of a 30 percent disability rating for kidney stones.


ORDER

The application to reopen a claim for a calcified nodule of the right lung is denied.

Entitlement to an effective date earlier than September 10, 2008, for the assignment of an increased rating of 30 percent for bilateral kidney stone, to include the matter of CUE in a September 1976 rating decision, is denied.


REMAND

In an April 2015 rating decision, the RO denied the Veteran's claim for entitlement to TDIU.  In May 2015, the Veteran filed a VA Form 21-0958 "Notice of Disagreement" with the RO specifically indicating disagreement with the RO's denial of entitlement to TDIU.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the RO properly accepted the Veteran's submission as a timely notice of disagreement with the RO's April 2015 rating decision.  To date, it does not appear that the RO has issued the Veteran or his representative a Statement of the Case (SOC) addressing the Veteran's claim.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.  38 C.F.R. § 19.9(c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the Veteran's claim for entitlement to TDIU.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, return this issue to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


